                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,                         )                    8:19CV207
                                             )
                   Plaintiff,                )
                                             )
     v.                                      )                      ORDER
                                             )
OMAHA POLICE DEPARTMENT, et al.,             )
                                             )
                   Defendants.               )
                                             )


     IT IS ORDERED that the clerk of the court shall:

     1.     Refile the Complaint in this case (filing 1) as an Amended Complaint in Case No.
            8:19cv556, Recca v. Omaha Police Dept., et al.

     2.     Refile the Restricted Supplement in this case (filing 2) as a Restricted Supplement
            in Case No. 8:19cv556, Recca v. Omaha Police Dept., et al.

     3.     Close this case for statistical purposes.

     DATED this 10th day of May, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
